                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS                            P 1 8 2020
                              SHERMAN DIVISION                             O k, .i.u A.

                                                                                  1 cNii?, EiUAvn



UNITED STATES OF AMERICA §

v.      §      No.            4:20-CR- /
                                 § Judge - A ¦
PETER XIE (01) §

                           ELEMENTS OF THE OFFENSE

       Peter Xie, you are charged in a Two Count Information, filed in the Eastern

District of Texas. Count One charges you with Negligent Attempt to Transport Wildlife

with a False Label, in violation of 16 U.S.C. § 3372(d)(2). Count Two charges you with

Attempted Trade in Violation of the Endangered Species Act, in violation of

16 U.S.C. § 1538(c)(1). The following are the essential elements of the respective offense

that the government would be required to prove beyond a reasonable doubt before you

could be convicted, but to which you must admit if your plea is to be accepted.

                          Count One: 16 U.S.C. $ 3372(d)(2)

      First: That the defendant attempted to transport wildlife in foreign
                    commerce;

       Second: That the defendant made or submitted a false label, record or
                    identification of said wildlife; and

      Third: That the defendant, in the exercise of due care, should have known
                   that making or submitting said false label, for the transport of
                   wildlife in foreign commerce was a violation of the law.




Page 1 of 3
Xie Elements
                       Count Two: 16 U.S.C. § 1538(c¥r>

       First:    That the defendant attempted to engage in international trade in
                 s ecimens of wildlife;

       Second:   That the wildlife in question was listed in an appendix to the
                 Convention of International Trade in Endangered Species of Wild
                 Fauna and Flora (CITES); and

       Third:    That the means of intended trade did not include valid
                 documentation as required by CITES and Title 50 CFR, Section
                 23.12(a).

                                            Respectfully submitted,

                                            JOSEPH D. BROWN
                                            United States Attorney




                                             LM NOBLE
                                        / A istant United States Attorney
                                            Texas Bar No. 15050100
                                            110 N. College, Suite 700
                                            Tyler, TX 75702
                                            (903)-590-1400
                                            Fax: (903)-590-1436
                                            Email: James.Noble@usdoj.gov




Page 2 of 3
Xie Elements
                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Elements of the Offense has been

served on counsel of record for defendant via electronic mail on this the 12th day of

February, 2020.




                                                  Jl f NOBLE
                                                       stant United States Attorney




Page 3 of 3
Xie - Elements
